DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The 35 USC 112 rejections have been withdrawn.
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive. 
Claim 1 has initial been amended to recite “An apparatus for treating melasma, dermal melasma, hyperpigmentation, hypopigmentation, rosacea, flushing, erythema or telangiectasia lesions in dermatological tissue” within the preamble of the claim.  This recitation is considered to be intended use. In response to applicant's argument, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case there are three structural components recited within the claim (two pins and an electrical signal generator).  The primary reference of Manstein clearly discloses two pins 350 (figure 3) and a signal generator 320 (Figure 3).  Further the device is to treat dermatological tissue, as explained in the prior rejection.  Applicant is reminded that it makes no difference if the devices of the prior art are used in a different way since a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use. In this instance, the prior art is capable of meeting the claimed intended use recitations since the device comprises both the pins configured to be inserted into dermatological tissue and an electrical signal generator coupled to the pins which creates an electrical pulsed signal across the pins.  
With respect to the amended claim language “the electrical signal generator generates a voltage level between 20 Volts and 250 Volts and a power between 4 Watts and 625 Watts in the at least two pins; the electrical signal generator repetitively creates an electrical signal (on-duty cycle) across the at least two pins for 10 msec to 300 msec; the pulsed electrical signal as at least one delay time (off-duty cycle) of 5 msec to 300 msec”.   Initially the duty cycle of Underwood will be discussed.   In Underwood the duty cycle is disclosed as being about 50%.  It is known in the art that duty cycle can be defined by the following equation.
	                
                    D
                    u
                    t
                    y
                     
                    C
                    y
                    c
                    l
                    e
                    =
                    
                        
                            
                                
                                    O
                                    n
                                    T
                                    i
                                    m
                                    e
                                
                                
                                    
                                        
                                            O
                                            n
                                            T
                                            i
                                            m
                                            e
                                            +
                                            O
                                            f
                                            f
                                             
                                            t
                                            i
                                            m
                                            e
                                        
                                    
                                
                            
                        
                    
                    *
                    100
                
            
Therefore applicants claimed duty cycle ranges vastly with the claimed recitation of on-time of 10-300 msec and an off-time of 5ms-300 msec.  When calculating the duty cycle via the above equation this range in duty cycle is between 3.28-66.67.  Therefore the duty cycle of Underwood clearly falls within the range of the applicants claimed duty cycle.  
Furthermore applicant is claiming that the voltage ranges from 20-250 V and Power from 4-625 Watts.  Ohm’s law states V=IR and it is known that Power =IV (current * voltage).  Therefore we can derive the current as I=P/V; when doing this calculation the current ranges from 2.5-31.25 amps (A).  Using the Current range of 2.5-31.25 amps; the resistance can be calculated as R=V/I the tissue resistance used by applicant appears to be from 50-7812.5 ohms.  Underwood discloses a peak to peak voltage of 20-800 volts without specifying current or power or resistance.  However, Underwood is clear that to increase conductance (i.e. reduce resistance) gel or fluid is used (paragraphs 0049-50).  Therefore using applicants skin resistances of 50-7812.5 ohms the current can be calculated as I=V/R which would then be 0.003-16 Amps.  Power can then be calculated as P=IV which would be 0.15-12,800 Watts.  Therefore applicants claim limitations are met by Underwood.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Manstien US 2005/0222565 previously cited in view of Underwood et al. US 2002/0128641 previously cited.
Regarding claims 1-2 and 9-10:  Manstein discloses at least two pins 350 (figure 3) configured to be inserted into dermatological tissue (“penetrate the skin”, abstract) to deliver electromagnetic energy (“electrical current”, paragraph 0030) to target demagogical tissue; and an electrical signal generator 320 (figure 3) coupled to the pins.   Manstein discloses the claimed invention however, Manstein does not specifically disclose that a pulse electrical signal with a voltage of 20-250 Volts, power between 4-625 Watts and a frequency in the range of 0.1MHz to 100 MHz.   Underwood however discloses a similar invention in which the voltage is delivered as a series of pulses which have a 20-800 volts, a duty cycle of 50% and frequency within the range of 0.1 MHz to 100 MHz.  Applicant is claiming that the voltage ranges from 20-250 V and Power from 4-625 Watts.  Ohm’s law states V=IR and it is known that Power =IV (current * voltage).  Therefore we can derive the current as I=P/V; when doing this calculation the current ranges from 2.5-31.25 amps (A).  Using the Current range of 2.5-31.25 amps; the resistance can be calculated as R=V/I the tissue resistance used by applicant appears to be from 50-7812.5 ohms.  Underwood discloses a peak to peak voltage of 20-800 volts without specifying current or power or resistance.  However, Underwood is clear that to increase conductance (i.e. reduce resistance) gel or fluid is used (paragraphs 0049-50).  Therefore using applicants skin resistances of 50-7812.5 ohms the current can be calculated as I=V/R which would then be 0.003-16 Amps.  Power can then be calculated as P=IV which would be 0.15-12,800 Watts.  Therefore applicants claim limitations are met by Underwood.  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Manstein to include a pulse electrical signal with a voltage between 20-250 volts, power ranging from 4-625 watts, a duty cycle of 50% and frequency from 0.1-100 MHz, as taught by Underwood, in order to apply energy to a patients dermis (see abstract).  
Regarding claim 5:  Manstein/Underwood discloses the claimed invention.  Manstein further disclose that the signal is selected to have specific sequences and that signals (plural) are delivered, this indicates a repetitive electrical signal (paragraph 0032).  Manstein further discloses the creation of thermal damage (paragraph 0030).
Regarding claim 6:  Manstein discloses the use of bipolar modes for the electrodes (paragraphs 0019 and 0041).

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Manstien US 2005/0222565 previously cited in view of Underwood et al. US 2002/0128641 previously cited and further in view of Vila Echague US 2008/0269735 previously cited.
Regarding claims 7 and 11:  Manstein/Underwood discloses the claimed invention however Manstein/Underwood does not specifically disclose an electric signal application for 10-300 msec with a delay time, it is noted that a pulse signal will inherently have a delay time (on/off cycle).   This is assumed to be duty cycle as discussed above.  Vila Echague however teaches of an array for treating biological tissue in which the pulse width (i.e. duration) is between 0.1us -10 seconds, this range clearly includes the ranges claimed. It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Manstein/Underwood to include pulse width ranges from 100ms - 500ms and/or from 100s - 500us, as taught by Vila Echague in order to apply electromagnetic radiation to the tissue (paragraph 0005 of Vila Echague). Specifically regarding claim 7:  Manstein/Underwood discloses the periodic pulse and the predetermined time and width are inherent quantities for any signal.  Specifically regarding claim 10: the claim can or cannot improve the conditions indicated.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Manstien US 2005/0222565 previously cited in view of Underwood et al. US 2002/0128641 previously cited and further in view of Herbst et al. US 2001/0021868 previously cited.
Regarding claim 8:  Manstein/Underwood discloses the claimed invention however Manstein/Underwood does not specifically disclose forming and AC waveform.  Herbst however teaches of a voltage applied in a manner like a sine wave, which is considered to be an alternating current (paragraph 0051).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Manstein/Underwood to include forming an AC / sine waveform, as taught by Herbst in order to minimize polarization at the electrode. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792